DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 24 January 2022, claims 1-20 are presently pending in the application, of which, claim 1 is presented in independent form. No claims were cancelled or newly added. 

Priority
The Examiner acknowledges the instant application is a continuation application of U.S. patent application Ser. No. 15/640,778, filed on Jul. 3, 2017 and issued as U.S. Pat. No. 10,387,518, which is a continuation of U.S. patent application Ser. No. 15/082,842, filed on Mar. 28, 2016 and issued as U.S. Pat. No. 9,697,293, which is a continuation of U.S. patent application Ser. No. 14/500,229, filed on Sep. 29, 2014 and issued as U.S. Pat. No. 9,298,943, which is a continuation application of U.S. patent application Ser. No. 13/481,188, filed on May 25, 2012 and issued as U.S. Pat. No. 8,849,819, which claims the benefit of U.S. Provisional Application Ser. No. 61/515,613, filed on Aug. 5, 2011, which has been accorded the earliest effective file date.

Drawings
The drawings, filed 24 January 2022, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,298,943 (known hereinafter as ‘943). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘943.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,849,819 (known hereinafter as ‘819). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘819.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,732,168 (known hereinafter as ‘198). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘168.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,697,293 (known hereinafter as ‘293). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘293.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,165 (known hereinafter as ‘165). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variation of the claims presented in ‘165.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin, Todd, et al (U.S. 2011/0167078 and known hereinafter as Benjamin) in view of Krislov, Clinton (U.S. 2010/0153407 and known hereinafter as Krislov) and in further view of Zacks, Carolyn, et al (U.S. 2004/0123131 and known hereinafter as Zacks).

As per claim 1, Benjamin teaches a system for controlling metadata associated with content on an electronic device as directed by a user of the electronic device, the system comprising: 
a user interface configured to display interface screens on a display screen of the electronic device (e.g. Benjamin, see Figure 1, paragraphs [0004, 0024-0027], discloses smart phones that includes a touch screen interface for controlling metadata.); 
an input mechanism configured to receive user instructions through the interface screens (e.g. Benjamin, see paragraph [0029], discloses a touch input  that allows the users to interact with the smart phone by touching one of the user selectable controls); 
a sharing component configured for display of one or more content items accessible by the electronic device (e.g. Benjamin, see paragraph [0069], which discloses a mobile device can obtain much information about an event scenario, either directory through built-in sensors, by processing recorded data, querying other data sources, by user’s real-time annotations or by sharing information with other devices. See further paragraph [0131], which discloses mobile device may include location-sharing services that includes sharing one or more content such as navigation information), and further configured for user selection of selected content from the one or more content items for export from the electronic device (e.g. Benjamin, see paragraph [0058], discloses various software applications configured on a mobile device may access (e.g. creating, downloading, sharing, etc.) various documents (e.g. content items.).); 
wherein the sharing component is configured to share the selected content and the modified metadata through the selected content sharing mechanism after the metadata associated with the selected content is processed by the metadata modification component (e.g. Benjamin, see paragraph [0058], discloses various software application receiving (e.g. sharing, downloading, creating, accessing, etc.), various documents (e.g. content items) stored on the mobile device, or retrievable from a remote server. The Examiner notes that when accessing a remote server it denotes the mobile device has access to the remote server over a network. See further paragraph [0069], which discloses a mobile device can obtain much information by sharing information with other devices, where such information may be bundled together with data items and associated metadata that describe each aspect of the event.). 
Benjamin does not explicitly disclose a metadata modification component configured to automatically select one or more relevant profiles of a plurality of profiles based on the selected content sharing mechanism, and configured to modify metadata associated with the selected content in accordance with profile instructions of the one or more relevant profiles to generate modified metadata for the selected content sharing mechanism, where each profile of the plurality of profiles is directed to at least one of the plurality of content sharing mechanisms.
Krislov teaches a metadata modification component configured for selection of one or more relevant profiles of a plurality of profiles (e.g. Krislov, see paragraphs [0136-0137], discloses profiles which are accessible from a computer device, in which the user can group or sub-group the profiles. For example, see paragraph [0138], which discloses a user selects a profile from a plurality of user profiles, in which the profiles may be automatically selected by the user.), and configured to modify metadata associated with the selected content in accordance with profile instructions of the one or more relevant profiles to generate modified metadata for the selected content (e.g. Krislov, see paragraph [0138], discloses a user selects a profile and/or a set of subjects and categories to be associated with the file(s). The Examiner equates files to a plurality of content items. The Examiner further notes that metadata is information the user may enter and is associated with the file(s), as further described in paragraph [0139].).
Benjamin is directed to user interfaces for content categorization and retrieval. Krislov is directed to automated document registration to share documents between entities in a secure and time-verified manner. Both are analogous art, because they utilize user profile and metadata information to share documents or content items and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Benjamin with the teachings of Krislov to include the claimed features with the motivation to controlling and organizing online content.
The modified teachings of Benjamin with Krislov do not explicitly disclose a metadata modification component for modifying metadata associated with one or more of the plurality of content items, and then the sharing component shares the sharing version of the selected content with the sharing version of the selected content metadata over the network through the selected content sharing mechanism.
Zacks discloses a sharing component further configured for user selection of a selected content sharing mechanism of a plurality of content sharing mechanisms (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].), and configured to share the selected content through the selected content sharing mechanism (e.g. Zacks, see paragraph [0056-0062], discloses profile information includes metadata access privilege information regarding controlling of the image data and directed to a targeted group of receivers (e.g. one or more relevant profiles.).).
Benjamin is directed to user interfaces for content categorization and retrieval. Krislov is directed to automated document registration to share documents between entities in a secure and time-verified manner. Zacks is directed to image metadata for image to be transmitted to a receiver. All are analogous art, because they utilize user profile and metadata information to share documents or content items and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Benjamin with the teachings of Krislov and with the further teachings of Zacks to include the claimed features with the motivation to controlling and organizing online content.

As per claim 2, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein each content item of the one or more content items accessible by the electronic device is one of original content and modified content, where modified content is previously modified by the metadata modification component (Benjamin, see paragraph [0066], discloses sharing of a document); and 
wherein for any original content in the selected content, the metadata modification component is configured to make a copy of the original content , and to associate the modified metadata with the copy of the original content, and to not modify the metadata associated with the original content (Zacks, see paragraph [0056] discloses modifying the metadata associated with the image data). 

As per claim 3, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 2, further comprising: 
a watermark selection component configured for user selection of watermark activation, and user selection of a selected watermark (Krislov, see paragraph [0141-0142 and Table 1, which discloses sharing the document version to user profiles associated to a group and/or sub-group, where the original electronic document is not modified and instead an electronic copy is created for document versioning.); and 
a marking component configured to add the selected watermark to the copy of the original content when the modified metadata is associated with the copy of the original content and when watermark activation is selected (Krislov, see paragraph [0141-0142 and Table 1, which discloses sharing the document version to user profiles associated to a group and/or sub-group, where the original electronic document is not modified and instead an electronic copy is created for document versioning.).

As per claim 4, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the selected watermark is a user defined graphic (Zacks, see paragraph [0064] discloses the server can share the designated digital image with other receivers). 

As per claim 5, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the selected watermark is a user defined text string (Zacks, see paragraph [0064] discloses the server can share the designated digital image with other receivers). 

As per claim 6, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the selected watermark indicates the presence of metadata (Zacks, see paragraph [0064] discloses the server can share the designated digital image with other receivers). 


As per claim 7, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the metadata modification component determines relevant profiles based on a user-selected destination for export of the selected content (Krislov, see paragraph [0133], discloses sharing of files based on the security groups and security sub-groups, where the user may select a file or group of files and associate them to a profile, as further described in paragraph [0138].).

As per claim 8, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the metadata modification component determines relevant profiles based on the selected content sharing mechanism (Krislov, see paragraph [0133], discloses sharing of files based on the security groups and security sub-groups, where the user may select a file or group of files and associate them to a profile, as further described in paragraph [0138].). 

As per claim 9, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the metadata modification component determines relevant profiles based on a type of content for the selected content (Krislov, see paragraph [0133], discloses sharing of files based on the security groups and security sub-groups, where the user may select a file or group of files and associate them to a profile, as further described in paragraph [0138].). 

As per claim 10, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when no relevant profiles are found the metadata modification component is configured to notify the user that no relevant profiles were found for modification of the metadata associated with the selected content, and to enable the user to manually modify the metadata associated with the selected content (e.g. Benjamin, see paragraph [0027], discloses display objects (e.g. content items) can be configured by the user where in some instances the display objects can be dynamically generated and presented based on the current content and inferred needs of the user.). 

As per claim 10, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein the sharing component is configured to display the one or more content items on the display screen of the electronic device, and is configured to detect user selection of one or more of the one or more content items to be used as selected content (e.g. Benjamin, see paragraph [0027], discloses display objects (e.g. content items) can be configured by the user where in some instances the display objects can be dynamically generated and presented based on the current content and inferred needs of the user.). 

As per claim 11, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 10, wherein the one or more content items includes at least one of original content and modified content (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.); and 
the system further comprises: a marking component configured to visually mark any modified content of the plurality of content items (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.). 

As per claim 12, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 11, wherein the one or more content items include photos accessible by the electronic device (e.g. Krislov, see paragraphs [0138-0141] discloses profiles are stored in memory.). 

As per claim 13, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 11, wherein the one or more content items include videos accessible by the electronic device (e.g. Krislov, see paragraphs [0138-0141] discloses profiles are stored in memory.). 

As per claim 14, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include a geolocation profile, the metadata modification component is configured to replace geolocation information in the metadata associated with the selected content with a user selected location stored in the geolocation profile to generate the modified metadata (Krislov, see paragraph [0133], discloses sharing of files based on the security groups and security sub-groups, where the user may select a file or group of files and associate them to a profile, as further described in paragraph [0138].). 

As per claim 15, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 14, wherein the user interface includes a map and a pin indicating a selected location; and the user can move the pin on the map to select the user selected location for the geolocation profile (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.). 

As per claim 16, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include a remove author profile, the metadata modification component is configured to remove author information in the metadata associated with the selected content to generate the modified metadata (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].). 

As per claim 17, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include an author profile (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].); and
the metadata modification component is configured to replace author information in the metadata associated with the selected content with user selected author information stored in the author profile to generate the modified metadata (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].). 

As per claim 18, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include a filename profile (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].); and
the metadata modification component is configured to replace filename information in the metadata associated with the selected content with user selected filename information stored in the filename profile to generate the modified metadata (e.g. Zacks,[0056], discloses metadata access privilege information that are associated with an image and transmitted to a profiled receiver (e.g. relevant profile). For example, all metadata associated with a digital image (e.g. content item) can be transmitted to receivers (e.g. plurality of content sharing mechanisms) with privilege access. In addition, portion of the metadata associated with the digital image is shared with receivers having semi-privileged access level, thereby illustrating a selected content sharing mechanism, as further described in paragraphs [0057-0059].). 

As per claim 19, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include a remove date/time profile (Krislov, see paragraph [0141], Table 1, which illustrates a selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.); and
the metadata modification component is configured to remove date/time information from the metadata associated with the selected content to generate the modified metadata (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.). 

As per claim 20, the modified teachings of Benjamin, Krislov and Zacks teaches the system of claim 1, wherein when the one or more relevant profiles include a remove all profile (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.); and
the metadata modification component is configured to remove all identifying information from the metadata associated with the selected content to generate the modified metadata (Krislov, see paragraph [0141], Table 1, which illustrates a  selected file is check-in and it is determined a newer version of a previously checked in file is provided by the subscriber. The document versioning process is applied to the file and is further associated with the user profile, as described in paragraphs [0136-0139.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 2, 2022